     Case 3:19-cv-03592-MCR-HTC Document 18 Filed 05/15/20 Page 1 of 2
                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


CHRISTOPHER SPURLOCK,

      Plaintiff,

v.                                             CASE NO. 3:19cv3592-MCR-HTC

JAMES D. BURNHAM, et al.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 14, 2020. ECF No. 16. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
     Case 3:19-cv-03592-MCR-HTC Document 18 Filed 05/15/20 Page 2 of 2
                                                                   Page 2 of 2


     2.    Defendant Burnham’s Motion to Dismiss, ECF No. 11, is GRANTED.

     3.    Plaintiff’s claims against all Defendants are DISMISSED WITHOUT

PREJUDICE.

     4.    The clerk is directed to close the file.

     DONE AND ORDERED this 15th day of May 2020.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3592-MCR-HTC
